NOTICE: NOT FOR OFFICIAL PUBLICATION.
       UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
          PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
            ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  ROBERT J. BARON, Plaintiff/Appellant,

                                       v.

JAMES E. DILLARD; NINA VIERRA; ARIZONA MEDICAL TRAINING
                INSTITUTE, Defendants/Appellees.

                            No. 1 CA-CV 14-0171
                              FILED 1-5-2016


          Appeal from the Superior Court in Maricopa County
                         No. CV2012-008010
          The Honorable Maria del Mar Verdin, Judge Retired
                    The Honorable John Rea, Judge
               The Honorable Arthur Anderson, Judge

                                 AFFIRMED


                                  COUNSEL

Robert J. Baron, Phoenix
Plaintiff/Appellant

Manning & Kass, Ellrod, Ramirez, Trester, L.L.P., Phoenix
By Scott A. Alles, Debora L. Verdier
Co-Counsel for Defendants/Appellees

Schneider & Onofry, P.C., Phoenix and Yuma
By Charles D. Onofry, Ronald D. DuBois, Luane Rosen
Co-Counsel for Defendants/Appellees
                         BARON v. DILLARD et al.
                           Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Donn Kessler delivered the decision of the Court, in which
Judge Andrew W. Gould and Judge Patricia K. Norris joined.


K E S S L E R, Judge:

¶1           Appellant Robert J. Baron, appearing in propria persona,
appeals the trial court’s dismissal with prejudice of his first amended
complaint and several collateral rulings. For the reasons set forth below,
we affirm the dismissal of his complaint and address any issues which are
not made moot by the dismissal.

              FACTUAL AND PROCEDURAL HISTORY

¶2            Baron filed suit in justice court stemming from his
participation in a phlebotomy course offered by Arizona Medical Training
Institute (“AMTI”). AMTI had the case transferred to superior court, where
Baron filed a first amended complaint alleging fraudulent inducement,
negligence, and intentional infliction of emotional distress. He sought
$600,000 in damages. Baron also named James Dillard, AMTI’s director,
and Nina Vierra, an AMTI employee, as defendants (collectively, with
AMTI, “Appellees”).

¶3            Discovery was contentious from the start. Appellees first
sought to depose Baron in the justice court case, but Baron refused to
appear, claiming that a deposition was unduly burdensome and that he
could not appear during regular business hours. The justice court ordered
Baron to appear, but he again refused. After having the case transferred to
superior court, Appellees moved for dismissal based on Baron’s refusal to
appear for a deposition. The superior court denied Appellees’ motion, but
ordered Baron to appear and awarded Appellees attorneys’ fees. Baron
eventually relented.

¶4            Appellees also requested copies of Baron’s recent tax returns
to evaluate his lost wages claim. Baron refused to produce them, claiming
that they were irrelevant. Baron also refused to sign releases that would
have authorized Appellees to obtain medical records pertaining to Baron’s
injury claim. The superior court ordered Baron to sign the releases and
provide six years of tax returns. Baron continued to refuse both requests.



                                    2
                        BARON v. DILLARD et al.
                          Decision of the Court

¶5            Appellees also moved to require Baron to furnish security for
their costs under former Arizona Rule of Civil Procedure (“Rule”) 67(d).1
After considering Baron’s written response and his testimony regarding his
alleged inability to pay, the trial court ordered Baron to post a $3,000 bond.
Baron refused, insisting that he could not afford to pay it.

¶6             Appellees next filed two motions to dismiss, one based on
Baron’s continuing refusal to comply with discovery orders and one based
on Baron’s refusal to provide the court-ordered security for costs. Around
the same time, Baron moved for a change of judge under Rule 42(f)(2) and
Arizona Revised Statutes (“A.R.S.”) section 12-409(B)(5) (2003), claiming
the trial judge was biased against him. The Civil Presiding Judge denied
Baron’s motion, following which the trial court granted both of Appellees’
motions to dismiss without prejudice. The trial court awarded Appellees
their costs, but denied their application for attorneys’ fees.

¶7             On Appellees’ motion for reconsideration, the trial court
converted the dismissal to one with prejudice. Baron moved for a new trial
under Rule 59(a), which the trial court denied. It appears Baron then filed
a judicial complaint against the trial judge, who voluntarily disqualified
herself. Baron then filed two motions to set aside the dismissal under Rule
60(c), both of which were denied by a new trial judge.

¶8             Baron filed four notices of appeal. We dismissed Baron’s first
notice of appeal as premature. Taking Baron’s three remaining notices of
appeal together and reviewing them liberally, see McKillip v. Smitty’s Super
Valu, Inc., 190 Ariz. 61, 62 (App. 1997), we gather that he intends to appeal
the rulings set forth above, as well as a handful of collateral rulings. We
have jurisdiction under A.R.S. §§ 12-2101(A)(1), (5)(a) (Supp. 2015)2 and 12-
2102(A)-(B) (2003).




1 Rules 67(d)-(f) were deleted by Supreme Court order dated September 2,
2014, effective January 1, 2015. The trial court entered its judgment of
dismissal with prejudice on January 23, 2014. We therefore consider this
issue under the former Rule 67.
2 We cite the current version of applicable statutes when no revisions

material to this decision have since occurred.

                                      3
                         BARON v. DILLARD et al.
                           Decision of the Court

                               DISCUSSION

I. The trial court did not err when it dismissed Baron’s first amended
   complaint.

¶9            The trial court dismissed Baron’s first amended complaint
because he did not comply with the court’s discovery orders and refused to
post a $3,000 cost bond. Baron challenges both grounds for dismissal. We
affirm the dismissal for the reasons set forth below.

¶10            In reviewing a dismissal for discovery violations, we will
uphold the dismissal unless the trial court clearly abused its discretion.
Rivers v. Solley, 217 Ariz. 528, 530, ¶ 11 (App. 2008). Under this standard,
the question is “whether a judicial mind, in view of the law and
circumstances, could have made the ruling without exceeding the bounds
of reason.” Marquez v. Ortega, 231 Ariz. 437, 441, ¶ 14 (App. 2013) (citation
omitted). However, before dismissing a case for discovery violations, it
must consider and reject lesser sanctions. Roberts v. City of Phoenix, 225 Ariz.
112, 121, ¶ 31 (App. 2010). The trial court’s discretion is more limited when
it dismisses a case for discovery violations than when the court employs
lesser sanctions. Wayne Cook Enters., Inc. v. Fain Props. Ltd. P’ship, 196 Ariz.
146, 147, ¶ 5 (App. 1999).

¶11          The record amply supports the trial court’s finding that Baron
“repeatedly failed to comply with basic discovery requests.” The superior
court gave Baron multiple chances to provide discovery as to his lost wages
and personal injury claims and he steadfastly refused to comply. He also
forced Appellees to file multiple motions before he would sit for a
deposition.

¶12            The record also shows that the trial court considered and
employed lesser sanctions when it denied Appellees’ first motion to dismiss
and instead awarded attorneys’ fees as a sanction. See Roberts, 225 Ariz. at
121, ¶¶ 31-32 (finding that trial court properly considered lesser sanctions
by initially refusing to strike the offending party’s pleadings). Despite that
sanction, Baron continued to refuse to produce the requested discovery.
We therefore find no error in the trial court’s dismissal with prejudice under
Rule 37(b)(2)(C).3




3Given our holding on the dismissal for discovery violations, we do not
address the other ground for dismissal, Baron’s refusal to post a cost bond.

                                       4
                         BARON v. DILLARD et al.
                           Decision of the Court

II. The trial court properly denied Baron’s motion for new trial.

¶13           Baron filed a motion for new trial under Rule 59(a) on myriad
grounds. We review the superior court’s denial of a motion for new trial
for an abuse of discretion, Desert Palm Surgical Grp., P.L.C. v. Petta, 236 Ariz.
568, 581, ¶ 37 (App. 2015), and consider each of Baron’s proffered grounds
for a new trial below to the extent those grounds may have affected the
dismissal for discovery violations.

       A.     Appellees’ motion for reconsideration seeking dismissal
              with prejudice was not untimely.

¶14           Baron first argues that the trial court should have denied
Appellees’ motion for reconsideration as untimely because the court’s order
dismissing the case without prejudice was a final judgment. Baron is
incorrect; the order dismissing the amended complaint without prejudice
was not a final judgment because the issue of attorneys’ fees had not yet
been resolved and because the dismissal order was not certified as final
under Rule 54(b).4 See Fields v. Oates, 230 Ariz. 411, 414, ¶ 10 (App. 2012)
(“The superior court ordinarily should not enter judgment until claims for
attorneys’ fees are resolved.”). Appellees’ motion for reconsideration was
not untimely.

       B.     Baron’s motion for new trial offered no new evidence or
              argument on the issues discussed above and raised other
              issues which are mooted based on our ruling on dismissal
              for discovery violations.

¶15            A new trial should be granted only if the trial court believes
some error in the conduct of the original trial probably affected the verdict.
S. Ariz. Freight Lines v. Jackson, 48 Ariz. 509, 512 (1936). We already have
addressed several of Baron’s proffered grounds for a new trial, including
his oppositions to (1) the order dismissing the amended complaint without
prejudice, (2) the order dismissing the amended complaint with prejudice,
and (3) the orders compelling Baron to produce tax returns and medical
releases. We need not address these issues again because Baron asserted

4 Baron argues otherwise based on the trial court’s denial of Appellees’
then-pending claim for attorneys’ fees. The trial court was referring to
Appellees’ claim for fees incurred in preparing and filing their motion for
discovery sanctions under Rule 37(a)(4). This is confirmed by the trial
court’s subsequent consideration of Appellees’ application for attorneys’
fees.



                                       5
                         BARON v. DILLARD et al.
                           Decision of the Court

the same argument in his motion for new trial as he did in his opening brief
on appeal.

¶16           Baron argued in his motion for new trial that the court had
erred in not ruling on his assertion that the Appellees were in default by
not timely answering the complaint. That argument was not cognizable.
Baron filed a motion for default judgment four days after Appellees
answered the first amended complaint. Baron did not move for entry of
default under Rule 55(a); therefore, Appellees were not in default when
they answered. The trial court correctly took no action on Baron’s motion.

¶17            Baron raised several other issues in his motion for new trial
about alterations to hearing transcripts, the trial court sustaining Appellees’
objections to Baron’s discovery requests, and the court ordering him not to
contact Appellees’ insurer. Although Baron raises these issues on appeal,
our ruling affirming the dismissal for discovery violations moots these
issues on appeal. Sandblom v. Corbin, 125 Ariz. 178, 182 (App. 1980) (finding
a case is moot when an event occurs which renders the relief sought without
practical effect on the parties to the action).

III. The trial court properly denied Baron’s two motions to set aside the
     dismissal.

¶18          Baron filed two motions to set aside the judgment of dismissal
with prejudice under Rule 60(c). He argues that both motions were
improperly denied. We disagree and address only the issues raised in those
motions which might have affected the dismissal for discovery violations.

¶19           We evaluate a trial court’s denial of a Rule 60(c) motion for an
abuse of discretion. Ezell v. Quon, 224 Ariz. 532, 536, ¶ 15 (App. 2010). We
limit our review to those questions raised in the motion and do not review
generally whether the court was substantively correct in entering the
judgment from which relief was sought. Id. at ¶ 14.

¶20           Baron’s first Rule 60(c) motion sought relief under Rule
60(c)(3) because of fraudulent acts allegedly committed by Appellees’
counsel. To obtain relief under Rule 60(c)(3), Baron must demonstrate a
meritorious claim that he could not fully present before judgment because
of the adverse party’s fraud, misrepresentation, or misconduct. Estate of
Page v. Litzenburg, 177 Ariz. 84, 93 (App. 1993). Even assuming Appellees’
counsel engaged in misconduct, which Baron failed to establish, the alleged




                                      6
                         BARON v. DILLARD et al.
                           Decision of the Court

misconduct did not prevent Baron from asserting his claims.5 Baron’s
claims instead were dismissed because he refused to comply with multiple
court orders. Baron was not entitled to relief under subsection (3).

¶21            Baron’s first motion also cited Rule 60(c)(6), under which the
trial court can grant relief if there are extraordinary circumstances of
hardship or injustice. See Panzino v. City of Phoenix, 196 Ariz. 442, 445, ¶ 6
(2000). Baron demonstrates no such circumstances; he instead argues that
the first trial judge’s voluntary disqualification invalidated all earlier
rulings. Baron cites no relevant authority in support of this proposition; we
therefore deem it waived. See ARCAP 13(a)(7); Sholes v. Fernando, 228 Ariz.
455, 461, ¶ 16 (App. 2011). In any event, the new trial judge found no bias,
prejudice, or misconduct stemming from the voluntary disqualification,
and Baron does not identify any error in the new judge’s findings.

¶22           Baron’s second Rule 60(c) motion did not seek relief on any
basis which would affect the dismissal for discovery violations. As such,
we do not discuss any such issue because it is moot based on our affirming
the dismissal with prejudice.

¶23           For these reasons, we find that the trial court did not abuse its
discretion in declining to set aside its order of dismissal with prejudice.

IV. The other issues Baron raises on appeal do not pertain to the dismissal
    of his first amended complaint.

¶24           Baron appeals several other orders that do not directly relate
to either the dismissal of his first amended complaint or the denials of his
post-trial motions. We address each order briefly below.

       A.     The Civil Presiding Judge properly denied Baron’s motion
              for change of judge.

¶25           As noted above, the Civil Presiding Judge denied Baron’s
motion seeking a change of judge based on alleged bias. We review the
denial of a motion for change of judge based on alleged bias for an abuse of

5  The instances of “fraud” Baron cited are: (1) the “manipulated
transcripts”; (2) an alleged false statement of costs filed by Appellees; (3)
allegedly false statements regarding whether a certain tape recording
existed; (4) Appellees’ counsel’s representation that the insurer was their
client, which Baron claims was false; and (5) the trial court’s order barring
him from directly contacting the insurer.



                                      7
                         BARON v. DILLARD et al.
                           Decision of the Court

discretion.6 Stagecoach Trails MHC, L.L.C. v. City of Benson, 232 Ariz. 562,
568, ¶ 21 (App. 2013). We begin our review with the presumption that trial
judges are free of bias and prejudice. Id.

¶26          Baron’s purported evidence of bias consisted of the first trial
judge’s discovery and cost bond rulings, as well as her ruling that Baron
could not contact Appellees’ insurance carrier directly. Baron argued that
each of these rulings and comments “indicate [the first trial judge’s] bias
and prejudice against the Plaintiff . . . .”

¶27           Judicial rulings alone do not support a finding of bias; Baron
must show that there is an extrajudicial source of bias or deep-seated
favoritism. Id. Moreover, pure speculation as to the trial judge’s motives is
not ground for a change of judge. Costa v. Mackey, 227 Ariz. 565, 571, ¶ 12
(App. 2011). The Civil Presiding Judge did not abuse his discretion in
denying Baron’s motion.

       B.     The trial court’s denials of Baron’s various motions for
              reconsideration are not appealable.

¶28           Baron’s notice of appeal also included several orders denying
various motions for reconsideration he filed throughout the proceedings.
We review the denial of a motion for reconsideration for an abuse of
discretion. Tilley v. Delci, 220 Ariz. 233, 238, ¶ 16 (App. 2009).

¶29          Baron’s notice of appeal list the denials of his motions for
reconsideration on the following subjects:


6 Appellees argue that we lack jurisdiction to review this issue because
motions for a change of judge can only be reviewed by special action, citing
Taliaferro v. Taliaferro, 186 Ariz. 221, 223 (1996). Taliaferro involved a notice
of change of judge as a matter of right under Rule 42(f)(1), see id. at 222,
whereas Baron moved for a change of judge for cause under Rule 42(f)(2).
Rule 42(f)(2) motions can be reviewed in an ordinary appeal. See Stagecoach
Trails MHC, L.L.C. v. City of Benson, 232 Ariz. 562, 568, ¶ 21 (App. 2013).
Appellees also point out that Baron filed a separate petition for special
action on this issue. This court declined jurisdiction over Baron’s petition,
which does not constitute a ruling on the merits. See State v. Felix, 214 Ariz.
110, 112, ¶ 10 (App. 2006) (“The exercise of our jurisdiction to address an
issue raised by special action is discretionary—we may decline jurisdiction
and thereby render no decision on the merits at all.”). We therefore
consider Baron’s appeal on this issue.



                                       8
                        BARON v. DILLARD et al.
                          Decision of the Court

             Baron’s purported inability to pay the $3,000 cost
              bond;

             The trial court’s order sustaining Appellees’ objections
              to Baron’s discovery requests;

             The Civil Presiding Judge’s order denying Baron’s
              motion for change of judge; and

             The trial court’s dismissal of the first amended
              complaint without prejudice while, according to
              Baron, his special action appeal remained pending.7

The first three motions for reconsideration did not raise any issues different
from those raised in Baron’s appeal of the underlying judgment. In the
interest of brevity, we will not repeat our analysis of those issues here.

¶30          As for the fourth motion, Baron did not discuss it in his
opening brief. He therefore has waived the issue. See Dawson v.
Withycombe, 216 Ariz. 84, 100 n.11, ¶ 40 (App. 2007). In any event, the trial
court later dismissed Baron’s first amended complaint with prejudice,
rendering any error in dismissing the case without prejudice effectively
moot. See Contempo-Tempe Mobile Home Owners Ass’n v. Steinert, 144 Ariz.
227, 229 (App. 1985) (“Appellate courts do not give opinions on moot
questions. Nor do they act as a fountain of legal advice.” (internal citation
omitted)).

V. Appellees are entitled to attorneys’ fees on appeal.

¶31            Appellees request an award of attorneys’ fees on appeal
under A.R.S. § 12-341.01 (Supp. 2015), Rule 11, and A.R.S. § 12-349(A)
(Supp. 2015). We agree that attorneys’ fees on appeal are called for here
under A.R.S. § 12-349(A)(1) and (A)(3). Pursuant to that statute, we can
award attorneys’ fees on appeal if a party brings a claim without substantial
justification or unreasonably expands the proceedings. A.R.S. § 12-
349(A)(1), (3). For these purposes, “without substantial justification” is
defined as a claim that is “groundless and is not made in good faith.” A.R.S.
§ 12-349(F). As explained above, Baron has not raised any justification for
his refusal to obey discovery orders and the resulting dismissal of his

7Baron’s special action was not pending. This court declined jurisdiction
over Baron’s special action petition on July 18, 2013, and the trial court did
not enter its order of dismissal until August 13, 2013.



                                      9
                       BARON v. DILLARD et al.
                         Decision of the Court

complaint. Many of his other arguments on appeal do not affect that
dismissal and those issues which might have affected the result were not
posited on any sound factual or legal argument. As such, the appeal was
without substantial justification, cannot be considered to have been
prosecuted in good faith, and unreasonably expanded the proceedings. See
ABC Supply, Inc. v. Edwards, 191 Ariz. 48, 52-57 (App. 1996) (awarding fees
on appeal where appellant’s appeal was frivolous); Larkin v. State ex rel.
Rottas, 175 Ariz. 417, 426-27 (App. 1992) (finding fees awardable on appeal
because the party’s actions unreasonably delayed the proceedings without
support by any reasonable authority). Accordingly, we will award
Appellees reasonable attorneys’ fees and taxable costs incurred on appeal
pursuant to A.R.S. §§ 12-349 and 12-341 upon timely compliance with
ARCAP 21. Given our ruling on this issue, we do not discuss whether fees
are also awardable under A.R.S. § 12-341.01(A) or Rule 11.

                             CONCLUSION

¶32          We affirm the trial court’s dismissal of Baron’s first amended
complaint, and affirm its other rulings as set forth above.




                                  :ama




                                    10